Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-19 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-11, 13, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 8-11, 13, and 17-20 of U.S. Patent No. 10/340,964. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are a broader version of claimsof U.S. Patent No. 10/340,964.
Regarding claim 1, by omitting the function of “transmitting, by a base station,” it would have been obvious to make claim 1 of U.S. Patent No. 10/340,964 substantially same invention as claim 1 of the instant application. 
Regarding claim 2, by the same omission as in claim 1, claim 2 of U.S. Patent No. 10/340,964 substantially same invention as claim 2 of the instant application. 
Regarding claim 3, by the same omission as in claim 1, claim 4 of U.S. Patent No. 10/340,964 substantially same invention as claim 3 of the instant application. 
Regarding claim 4, by the same omission as in claim 1, claim 8 of U.S. Patent No. 10/340,964 substantially same invention as claim 4 of the instant application. 
Regarding claim 5, by the same omission as in claim 1, claim 9 of U.S. Patent No. 10/340,964 substantially same invention as claim 5 of the instant application. 
Regarding claim 7, by omitting “a base station,” it would have been obvious to make claim 10 of U.S. Patent No. 10/340,964 substantially same invention as claim 7 of the instant application. 
Regarding claim 8, by the same omission as in claim 7, claim 11 of U.S. Patent No. 10/340,964 substantially same invention as claim 8 of the instant application. 
Regarding claim 9, by the same omission as in claim 7, claim 13 of U.S. Patent No. 10/340,964 substantially same invention as claim 9 of the instant application. 
Regarding claim 10, by the same omission as in claim 7, claim 17 of U.S. Patent No. 10/340,964 substantially same invention as claim 10 of the instant application. 
Regarding claim 11, by the same omission as in claim 7, claim 18 of U.S. Patent No. 10/340,964 substantially same invention as claim 11 of the instant application. 
Regarding claim 13, it would have been obvious to make claim 19 of U.S. Patent No. 10/340,964 substantially same invention as claim 13 of the instant application. 
Regarding claim 19, it would have been obvious to make claim 20 of U.S. Patent No. 10/340,964 substantially same invention as claim 19 of the instant application. 
Allowable Subject Matter
Claims 6, 12, 14-18, and 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/NATASHA W COSME/Primary Examiner, Art Unit 2465